Mr. Bill A. Shirron Executive Director Teacher Retirement System #3 Capitol Mall Little Rock, AR 72201
Dear Mr. Shirron:
This is in response to your request for an opinion regarding A.C.A. § 24-7-717 (Supp. 1989). Your specific questions are as follows:
  1. Does A.C.A. Section 24-7-717 require that the minimum of three years of credited service for recalculation of retirement benefits be service rendered in the public schools of Arkansas?
  2. If the answer to question #1 is "no," may a retirant become employed out of state in a public school teaching or administrative position, leave that employment and return to a covered position in Arkansas, purchase the out-of-state service under A.C.A. Section 24-7-603, and use it as part of the three years of credited service required by Section  24-7-717?
It is my opinion that the answer to your first question is "yes." A response to your second question is therefore unnecessary.
This conclusion is compelled, in my opinion, by the plain meaning of Section 24-7-717 (Supp. 1989) wherein it states:
  (a) A retirant under §§ 24-7-201—24-7-713 who has not attained the age of seventy-two (72) years and who meets all certification requirements to fill a position in the public schools of this state may rescind the decision to terminate active membership and may become an active member upon reemployment.
The term "reemployment," when construed together with the requirement that the retirant meet "all certification requirements to fill a position in the public schools of this state," compels the conclusion that the Legislature intended for the additional credited service to be rendered in Arkansas. In determining legislative intent, each section is read in light of every other section, and the object and purpose of the statute are to be considered. Chism v. Phelps, 228 Ark. 936,311 S.W.2d 297 (1958). Section 24-7-717 must, therefore, be read as a whole. While it is true that an active member may contract for out-of-state service credit under the conditions set forth in A.C.A. § 24-7-603 (Supp. 1989),1 this credited service is, in my opinion, distinguishable from the additional service that is accrued by an active member under § 24-7-717.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 Under this provision, an active member may obtain credit for out-of-state service by paying to the system the designated percentage of a stated annual salary. A.C.A. § 24-7-603(c)(2) (Supp. 1989). The member must have at least ten years of credited service exclusive of out-of-state service.